STATE OF DELAWARE DESIGNATION OF RIGHTS AND PREFERENCES OF SERIES E PREFERRED STOCK OF PLATINA ENERGY GROUP, INC. Pursuant to Section 151 of the Delaware Corporation Law and Article V, Section 1 of the Articles of Incorporation the Board of Directors of Platina, Inc. (the “Corporation”) has designated a portion of its 20,000,000 authorized Preferred Shares of Stock as Series E Preferred Stock as follows: 1.Designation and Initial Number.The class of shares of preferred stock hereby classified shall be designated the “Series E Convertible Preferred Stock” (hereinafter referred to as the “Series E Stock”).The initial number of authorized shares of the Series E Stock shall be 150,000. 2.Conversion Right.Each share of the Series E Stock may be converted into one thousand (1,000) shares of the Corporation’s common stock at any time at the holder’s discretion.
